



Provisional Translation








Agency Services Agreement






Japan Post Network Co., Ltd. (hereinafter referred to as “JPN”) and American
Family Life Assurance Company of Columbus (hereinafter referred to as “Aflac”)
hereby agree and enter into this Agreement regarding consignment of businesses
related to solicitation of life insurance policies as follows.




March 1, 2008
JPN:
Address:        1-3-2, Kasumigaseki, Chiyoda-ku, Tokyo
Name:        Japan Post Network Co., Ltd.
Representative:    Shigeo Kawa, Chairman and Representative Director (seal)


Aflac:


Address:
Shinjuku Mitsui Building, 2-1-1, Nishishinjuku, Shinjuku-ku,

Tokyo
Name:        American Family Life Assurance Company of Columbus
Representative:    Toru Tonoike, Representative in Japan (seal)




1

--------------------------------------------------------------------------------





Provisional Translation




Article 1    Agency Services
1.
Aflac shall entrust to JPN the services specified in the following Items
(hereinafter referred to “Agency Services”) and JPN shall be entrusted to
perform such services.

(1)
Intermediary for conclusion of life insurance policies (hereinafter referred to
as “Insurance Policies”) stipulated in Article 3 (hereinafter referred to as
“Insurance Solicitations”);

(2)
Communication of requests associated with the Insurance Policies from insurance
policyholders (hereinafter referred to as “Policyholders”), insureds, and
beneficiaries of claims and benefits to Aflac and delivery of documents
consequently delivered to or received from Aflac;

(3)
In addition to the preceding Items, maintain and manage Insurance Policies,
including maintenance of Insurance Policies and provision of information to
Policyholders; and

(4)
Other services separately entrusted by Aflac.

2.
JPN does not have the right to conclude Insurance Policies or receive
declarations, money appropriated for first insurance premiums, or money
appropriated for the second and subsequent insurance premiums. However, this
shall not apply to the receipt of money appropriated for the first insurance
premiums and the second and subsequent insurance premiums separately entrusted
by Aflac.



Article 2    Agency’s Office
1.
JPN shall create and submit to Aflac a list of the names and locations of
offices where JPN performs Agency Services for Aflac (hereinafter referred to as
“Office List”) in a format separately provided by Aflac.

2.
If any of the events set forth below occurs, JPN shall create and submit to
Aflac without delay the Office List which reflects such changes.

(1)
JPN opens a new office where Aflac’s Agency Services are performed;

(2)
JPN decides not to perform Agency Services at any of the offices included in the
Office List;

(3)
Any officer or employee of JPN registered pursuant to Article 6, Paragraph 2 in
the Office List becomes absent due to change/deletion of registration,
retirement, or personnel transfer, etc.;

(4)
The name or location of the office where Agency Services are performed is
changed; or

(5)
Any officer or employee of JPN is newly registered pursuant to Article 6,
Paragraph 2.



Article 3    Entrusted Insurance Policies
1.
The types of Insurance Policies of which Insurance Solicitation Aflac entrusts
to JPN shall be determined upon consultation between JPN and Aflac. In such
case, the types of such Insurance Policies shall be specified in the Agency
Commissions Regulations separately provided by Aflac.

2.
Notwithstanding the provision set forth in the preceding Paragraph, the type of
Insurance Policies that require separate sales qualifications shall be subject
to the acquisition of such qualifications.

3.
In the case where the Insurance Solicitations by JPN significantly increase
beyond Aflac’s risk management capacity, or the level of dependence on JPN for





2

--------------------------------------------------------------------------------





Provisional Translation




Insurance Solicitations becomes extremely high compared with the original
entrustment policy, JPN shall cooperate with Aflac taking appropriate measures
as necessary upon consultation between JPN and Aflac.


Article 4
Self-policy Purchases

1.
JPN shall not handle Insurance Policies which it is the policyholder and other
Insurance Policies for the purpose of receiving discounts, rebates, etc. of
insurance premiums.

2.
JPN shall inform Aflac without delay when JPN solicits Insurance Policies which
it is the policyholder and Aflac shall not pay commissions and other
compensation related to the Insurance Solicitations of JPN. In addition, JPN
shall return to Aflac without delay any payment that has already been made.



Article 5    Policies for which a Closely-related Company is the Policyholder
1.
JPN shall not solicit Insurance Policies for which Policyholders are companies
which have personal or capital relationship, or any other close relationship in
the context of the background to the establishment, etc. with JPN which meet the
criteria set forth in the Insurance Business Law, etc. (hereinafter referred to
as “Closely-related Companies”).

2.
JPN shall notify Aflac without delay when JPN solicits Insurance Policies for
which Policyholders are Closely-related Companies, and Aflac shall not pay
commissions related to the Insurance Solicitation of JPN or money of the same
kind. JPN must return to Aflac without delay any payment that has already been
made.

3.
JPN shall not solicit Insurance Policies for which Policyholders are officers or
employees of JPN or officers or employees of Closely-related Companies. However,
this shall not apply to types of Insurance Policies permitted by Aflac.

4.
Pursuant to the criteria separately provided by Aflac, JPN shall create a list
of the names and the locations of Closely-related Companies and submit the
photocopy to Aflac. JPN must also report any change to the list to Aflac without
delay. In addition, JPN must responsibly keep the list in custody.



Article 6
Registration Obligations

1.
JPN must be registered as a life insurance solicitor as required by laws and
regulations for performing the Agency Services.

2.
When JPN causes its officers or employees to engage in Insurance Solicitation,
JPN must cause them to be registered as required by laws and regulations.

3.
For the registration set forth in the preceding two Paragraphs, the
representative of JPN and the officers and employees of JPN who are engaged in
the Insurance Solicitation are required to complete the prescribed training
provided by Aflac and pass the General Course Examination provided by the Life
Insurance Association of Japan.

4.
Notwithstanding the preceding Paragraph, in case the representative of JPN does
not engage him/herself in the Insurance Solicitation, JPN may apply to Aflac for
exemption of the General Course Examination for the representative of JPN.

5.
JPN shall submit without delay a prescribed notification for any change to the
registration matters of JPN or registered officers or employees of JPN as
required by laws and regulations.





3

--------------------------------------------------------------------------------





Provisional Translation






Article 7
Allocation of Solicitors at each Office

JPN must allocate one or more full-time and resident Life Insurance Solicitors
to each office where Insurance Solicitation is performed.


Article 8
Entrustment to Life Insurers Other Than Aflac

1.
JPN may not be registered as a life insurance solicitor of life insurers other
than Aflac (excluding the life insurer which has entered into a service
agreement for the services related to solicitation of life insurance before
entering into this Agreement. The same shall apply in this Article.) or perform
the Agency Services for life insurers other than Aflac.

2.
JPN may not have its officers and employees to concurrently hold positions as
officers or employees of life insurers other than Aflac, or employees thereof,
register as life insurance solicitors of life insurers other than Aflac, or
perform Agency Services for life insurers other than Aflac.

3.
The provisions set forth in the preceding two Paragraphs shall not apply to
cases where JPN meets the requirements specified by laws and regulations. In
addition, Aflac shall grant JPN permissions set forth in Article 28 of the
Commercial Code.

4.
In the case of the preceding Paragraph, JPN must notify Aflac without delay when
the Agency Agreements entered into with other life insurers are terminated.



Article 9
Allocation of Operations Managers and Education Managers

1.
JPN shall appoint from among the officers and employees of JPN one or more
managers to appropriately manage the Agency Services of JPN and comply with
other laws and regulations (hereinafter referred to as “Operations Managers”).

2.
In case JPN enters into Agency Agreements with several life insurers, JPN must
allocate education managers in charge of educating life insurance solicitors.

3.
When allocating Operations Managers and education managers, requirements
specified by laws and regulations shall be met.



Article 10    Payment of Commissions
1.
Aflac shall pay commissions for the Agency Services of JPN pursuant to the
Agency Commissions Regulations separately provided by Aflac.

2.
With prior notification to JPN, Aflac shall revise the Agency Commissions
Regulations upon consultation between JPN and Aflac.

3.
Aflac shall transfer the commissions set forth in Paragraph 1 to the account
designated by JPN on the day specified in the Agency Commissions Regulations.

4.
In case this Agreement terminates due to expiration of the term or cancellation,
Aflac shall not pay to JPN the commissions on and after the termination date.



Article 11
Expenses

The expenses required for JPN to perform the Agency Services shall be borne by
JPN unless otherwise provided to be borne by Aflac.


Article 12    Clear Indication of Authority for Insurance Solicitation
When conducting Insurance Solicitation, JPN and the officers and employees of
JPN shall clearly indicate to customers the authorities they possess by the
method separately provided by Aflac.




4

--------------------------------------------------------------------------------





Provisional Translation




Article 13
Preliminary Distribution of “Preliminary Policy Summaries/Policy Provisions,”
etc.

The officers and employees of JPN shall, prior to receiving application forms
for life insurance policies, deliver by hand documents designated by Aflac,
including “Preliminary Policy Summaries,” “documents delivered prior to
conclusion of contracts (policy overview/alerting information),” etc. developed
by Aflac to the applicants of Insurance Policies, explain important matters
specified in these documents, and cause the customers to affix receipt stamps by
the method separately provided by Aflac.


Article 14
Handling of Money Appropriated for First Insurance Premium, etc.

1.
JPN and the officers and employees of JPN shall, when individually entrusted to
receive money appropriated for the first insurance premiums pursuant to the
provision set forth in Article 1 hereof, always use the prescribed receipts that
Aflac has delivered to JPN.

2.
JPN and the officers and employees of JPN shall immediately transfer the money
appropriated for the first insurance premiums they received pursuant to the
preceding Paragraph to Aflac or to the account designated by Aflac.

3.
JPN and the officers and employees of JPN shall keep in custody the money
appropriated for the first insurance premiums they received pursuant to
Paragraph 1 clearly separating it from their own assets until they transfer it
to Aflac or to the account designated by Aflac and may not misappropriate it for
some other purposes.

4.
JPN and the officers and employees of JPN shall manage the prescribed receipts
which Aflac has delivered with due care of a good manager and must immediately
notify Aflac in case they are lost or stolen, or vanished by fire, etc.

5.
JPN and the officers and employees of JPN shall, when receiving the second and
subsequent insurance premiums, individually entrusted by Aflac, apply the
preceding Paragraphs by replacing the “money appropriated for the first
insurance premiums” with the “second and subsequent insurance premiums.”



Article 15
Obligation to Store Documents, etc.

1.
When performing the Agency Services, JPN shall store the documents received from
the applicants and Policyholders of Insurance Policies, and materials, etc.
received from Aflac (hereinafter referred to as “Documents, etc.”) with due care
of a good manager and, unless otherwise approved in advance by Aflac in writing,
may not use them for purposes other than performing the Agency Services.

2.
In the event of the inspections by supervisory authorities, JPN shall disclose
the Documents, etc. specified in the preceding Paragraph as needed.

3.
JPN shall disclose the Documents, etc. upon request from Aflac or those
permitted by Aflac.



Article 16
Company Ownership of Goods for Business Use

All the insurance premium receipts, accounting books, documents, papers,
equipment, etc. related to the Agency Services delivered by Aflac to JPN shall
belong to Aflac.






5

--------------------------------------------------------------------------------





Provisional Translation




Article 17    Confidentiality
1.
JPN and Aflac shall not use or leak to any third party information of the other
party obtained in the course of performing the Agency Services (hereinafter
referred to as “Confidential Information”) during the term of this Agreement for
any purpose other than performing the Agency Services and operations related to
Insurance Solicitation of JPN. However, the information that falls under any of
the following shall be excluded from Confidential Information.

(1)
Information which JPN or Aflac discloses with the prior written consent of the
other party;

(2)
Information which is already public at the time it was received from the other
party, or information which has become public for reasons not attributable to
either party;

(3)
Information which JPN or Aflac held before it was received from the other party;

(4)
Information which JPN or Aflac received from a third party without any
confidentiality obligation; or

(5)
Information which JPN or Aflac obtained independently.

2.
Aflac shall not disclose customers’ information which Aflac has come to know
through JPN’s performance of the Agency Services (hereinafter referred to as
“Customer Information”) to any party other than the employees who are engaged in
the operations related to the Insurance Solicitation of JPN. In particular,
Aflac shall not disclose the Customer Information to any agency other than JPN.
However, this shall not apply to information which falls under any of the
following:

(1)
Information which Aflac discloses upon obtaining prior written consent from JPN;

(2)
Information which is already public at the time Aflac receives it from JPN, or
information which has become public for reasons not attributable to Aflac;

(3)
Information which Aflac possessed before it was received from JPN;

(4)
Information which Aflac received from a third party without any confidentiality
obligation;

(5)
Information which Aflac obtained independently;

(6)
Information of a customer from whom inquiry or request was made with regard to
policy maintenance-related operations; or

(7)
Customer Information of a customer who has given his/her consent to the
solicitation of life insurance products or other products using such Customer
Information. (However, Aflac shall obtain JPN consent upon prior consultation
when soliciting life insurance products and other financial products based on
the Customer Information.)

3.
JPN and Aflac shall thoroughly educate and manage their officers and employees
to ensure that they do not breach the preceding two Paragraphs.

4.
Notwithstanding Paragraph 1, JPN or Aflac shall immediately report to the other
party when any compromise of Confidential Information is found and shall
investigate and clarify the cause according to the instructions of the other
party.

5.
JPN and Aflac shall return or destroy Confidential Information, excluding those
agreed upon by the other party, according to the instructions of the other party
upon termination of this Agreement due to expiration of the term or
cancellation.







6

--------------------------------------------------------------------------------





Provisional Translation




Article 18    Handling of Personal Information
1.
The scope of the personal information (as defined in Article 2, Paragraph 1 of
the Act on the Protection of Personal Information) of which handling is
entrusted to JPN by Aflac (hereinafter referred to as “Personal Information”)
shall be as follows:

(1)
Personal Information which customers provide to Aflac and which JPN acts as an
intermediary when customers provide such Personal Information to Aflac for JPN
to perform the Agency Services pursuant hereto;

(2)
Personal Information which JPN has acquired for providing it to Aflac for JPN to
perform the Agency Services pursuant hereto; and

(3)
Personal Information which Aflac has provided to JPN as Personal Information
necessary for JPN to perform the Agency Services pursuant hereto.

2.
JPN and the officers and employees of JPN shall retain the Personal Information
entrusted by Aflac pursuant hereto with due care of a good manager and, unless
otherwise agreed to by the customer in advance, may not use it for purposes
other than performing the Agency Services, or compromise it to any third party.

3.
The provisions set forth in Paragraphs 4 and 5 of the preceding Article shall be
applied mutatis mutandis to the handling of Personal Information.



Article 19    Safety Control Measures for Personal Information
1.
JPN shall take measures that are necessary for technological reasons and
appropriate to prevent leak, loss or damage of Personal Information, and for
other safety management of Personal Information, and shall take organizationally
necessary and appropriate measures including establishment of regulations for
the handling of Personal Information.

2.
JPN shall, when disclosing the Personal Information to its officers and
employees, supervise appropriately and on an as needed basis including providing
periodic training on the handling of Personal Information to such officers and
employees.



Article 20
Prohibition of Insurance Premium Discounts/Rebates

JPN and the officers and employees of JPN must not offer or promise to offer
insurance premium discounts or rebates, or other special benefits to
Policyholders or insureds, including offering all or part of commissions, in any
name or by any method whatsoever.


Article 21    Prohibition of Use of Privately Made Solicitation Materials
1.
Any and all materials JPN and the officers and employees of JPN use for
Insurance Solicitation or for facilitating Insurance Solicitation, including
newspaper advertisements, printed materials, signage, Internet webpages, and
e-mails (hereinafter referred to as “Solicitation Materials, etc.”) must be made
by Aflac. However, this shall not apply to Solicitation Materials, etc. created
by JPN or the officers or employees of JPN and agreed upon by Aflac.

2.
JPN must not divert documents, educational materials, etc. which Aflac has
provided to JPN for the purpose of providing education and information to JPN,
to Solicitation Materials, etc.







7

--------------------------------------------------------------------------------





Provisional Translation




Article 22
Provision of Information to Policyholders, etc.

1.
Pursuant to the provisions of laws and regulations, JPN and the officers and
employees of JPN shall not present or display comparison of details of an
insurance policy with the details of other insurance policy, which may cause
misunderstanding, to Policyholders, insureds, or unspecified persons.

2.
Pursuant to the provisions of laws and regulations, JPN must not make definitive
statements on matters of which the amount of future dividends and other future
amounts are uncertain or make presentation or indication which may cause
misunderstanding such matters are certain to Policyholders, insureds, or
unspecified persons.

3.
JPN must appropriately indicate matters that are required to be indicated by
laws and regulations when providing multiple people with information on specific
insurance policies stipulated in the Insurance Business Law utilizing
broadcasting equipment, etc. of private broadcasters.



Article 23    Report on the Status of Agency Services
1.
JPN shall report the status of Agency Services upon request from Aflac or those
to whom Aflac gives permission and JPN approves.

2.
JPN shall immediately inform the status to Aflac when it becomes aware of
inappropriate acts of the officers or employees of JPN, including those
breaching the Insurance Business Law.

3.
JPN shall, in case the term of this Agreement has expired or terminated due to
cancellation, report the status of the Agency Services at the termination hereof
to Aflac upon request from Aflac.

4.
JPN shall cooperate in internal audit on the Agency Services by Aflac or those
who Aflac recognizes and JPN approves.



Article 24    Prohibition of Subcontracting, etc. of Agency Services
1.
JPN or the officers or employees of JPN shall not subcontract Insurance
Solicitation to sales persons of Aflac or of life insurers other than Aflac or
other agencies or officers or employees of other agencies.

2.
JPN or the officers or employees of JPN shall not subcontract Insurance
Solicitation to insurance brokers or officers or employees of insurance brokers.

3.
JPN or the officers or employees of JPN shall not pay money to other individuals
or corporations in relation to Insurance Policies to be or that have been
completed regardless of the reason.



Article 25
Prohibition of Improper Promotion of Policy Replacement

JPN or the officers or employees of JPN must not terminate already completed
Insurance Policies of Policyholders or insureds of Aflac or life insurers other
than Aflac and have them apply for new Insurance Policies, or have them
terminate already completed Insurance Policies by having them apply for new
Insurance Policies, without informing them of disadvantageous facts.


Article 26
Provision of Education/Information

1.
Aflac shall provide education to JPN for the purpose of acquiring knowledge and
techniques necessary for performing the Agency Services.





8

--------------------------------------------------------------------------------





Provisional Translation




2.
JPN must cause registered officers and employees of JPN to complete the
education that Aflac provides as set forth in the preceding Paragraph.

3.
Aflac shall provide JPN with information necessary for performing the Agency
Services and JPN shall convey the information to the officers and employees of
JPN.



Article 27    Non-Assignment of Claims
JPN and Aflac must not assign to a third party or pledge all or part of claims
derived with regard hereto, including claims for remuneration or other claims
arising against the other party.


Article 28    Non-Transfer of Status as Agency
JPN may not transfer the status of JPN established under this Agreement unless
otherwise approved by Aflac in advance in writing.


Article 29
Prohibition of Unfair Use of Status

JPN must not use the status obtained hereunder and accompanying rights, and
trade name and trademark of Aflac for any purpose other than the purposes
hereof.


Article 30
Cancellation of Agreement

1.
JPN or Aflac may cancel this Agreement with one-month prior notification in
writing. Any matter not stipulated herein, with the cancellation hereof, shall
be determined upon consultation between JPN and Aflac.

2.
Notwithstanding the provisions set forth in the preceding Paragraph, Aflac may
cancel this Agreement without warning in any of the following cases:

(1)
JPN fails to be registered within 6 months after the conclusion hereof;

(2)
Pursuant to the provisions of laws and regulations, JPN’s registration has been
cancelled, ceases to be effective, or has been revoked; or

(3)
JPN is deemed to have committed an inappropriate act which may be an object of
cancellation of registration pursuant to laws and regulations.

3.
JPN or Aflac may cancel this Agreement without any warning in case the other
party falls under any of the following cases:

(1)
Notes and checks are dishonored and suspended by bank from being traded;

(2)
Public authority was exercised such as seizure, provisional seizure, provisional
disposition, auction, compulsory execution, and disposition of delinquency;

(3)
A petition has been filed or a party has filed a petition itself for bankruptcy,
civil rehabilitation proceedings, corporate reorganization proceedings, special
liquidation, or the like; or

(4)
Other serious events occur which may make it difficult to continue this
Agreement, such as serious damage to the relationship of trust between both
parties.

4.
In the event this Agreement is terminated due to expiration of the term or
cancellation, JPN must immediately return to Aflac all Aflac possessions that





9

--------------------------------------------------------------------------------





Provisional Translation




were delivered by Aflac, and documents, etc. which JPN keeps in custody as set
forth in Article 15.
5.
At the termination of this Agreement, JPN and Aflac must promptly perform in
good faith any existing obligations that arose during the term hereof.

6.
In case there are acts which conform to the Items of Paragraph 2 that do not
result in the cancellation of this Agreement but are inappropriate with regard
to Insurance Solicitation or may damage the benefits of Policyholders, Aflac may
request JPN to submit reports or take other reasonable measures as deemed
necessary.



Article 31
Duty of Care of Prudent Manager/Legal Compliance

1.
JPN shall perform the Agency Services with due care of a good manager pursuant
hereto and comply with laws concerning Insurance Solicitation and regulations
which Aflac provided for performing the Agency Services.

2.
JPN and officers and employees of JPN shall not conduct any of the following
acts against the Policyholders or insureds of Aflac or life insurers other than
Aflac:

(1)
Make false statements or not inform material matters among the provisions of
Insurance Policies;

(2)
Encourage Aflac or life insurers other than Aflac to make false statements on
material matters;

(3)
Hinder Aflac or life insurers other than Aflac informing, or encourage Aflac or
life insurers other than Aflac not to inform material matters;

(4)
Cause Policyholders or insureds to apply for Insurance Policies knowing that a
company related to Aflac provides or promises to provide special benefits; or

(5)
Acts that may result in insufficient protection of Policyholders or insureds of
Aflac or life insurers other than Aflac.



Article 32    Obligation for Compensation of Losses
1.
In case either JPN or Aflac causes damages to the other party, it must
compensate for such damages.

2.
JPN and Aflac shall not be released from obligation for compensation set forth
in the preceding Paragraph even after this Agreement is terminated.



Article 33
Jurisdiction

The Tokyo District Court shall be the competent court of first instance for any
action hereof.


Article 34
Amendment to Agreement

Aflac may amend this Agreement and the regulations provided by Aflac for
performing the Agency Service even during the term hereof upon consultation
between JPN and Aflac if any specific need arises in terms of protecting
Policyholders or ensuring fair competition.


Article 35
Term of Agreement

The term of this Agreement shall be one year from the date the Agreement was
concluded, and unless there is any objection from either JPN or Aflac one month




10

--------------------------------------------------------------------------------





Provisional Translation




prior to the expiration date, the term of this Agreement shall be extended for
another year. The same shall apply thereafter.


Article 36
Place to Perform the Obligations

1.
The places where JPN performs its obligations hereunder shall be the locations
of the main locations of Aflac in Japan or the places designated by Aflac and
approved by JPN.

2.
The places where Aflac performs its obligations shall be the locations of the
offices of JPN designated by JPN and approved by Aflac.



Article 37    Governing Law
This Agreement shall be governed by the laws of Japan.


Article 38
Matters Not Stipulated Herein

Matters not stipulated herein shall be determined upon consultation between JPN
and Aflac.




　　　　　　　　　　　　　　　　　　　　　　　　　　　　　　　End






11